Citation Nr: 1625887	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  15-29 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (other than schizophrenia), to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for schizophrenia.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1944 to April 1946 November 1947 to July 1953.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in order for the AOJ to: (1) provide the Veteran with a new VA psychiatric examination; (2) adjudicate the claims of entitlement to service connection for an acquired psychiatric disorder (other than schizophrenia) and entitlement to a TDIU; and (3) issue a statement of the case with respect to the claim for entitlement to an evaluation in excess of 30 percent for schizophrenia.

At the outset it is noted that service connection has been established for schizophrenia, long rated 30 percent disabling.  The Veteran has pursued a claim for service connection for PTSD, and as noted below, a claim for diagnosed anxiety disorder is part of that issue.  It is unclear what benefit would accrue were this claim to be granted as these psychiatric diagnoses are evaluated under the same criteria.  Most recently with the diagnosed anxiety, the examiner noted that symptoms could not be differentiated.  It appears that the true benefit sought, and also discussed below, is an increased rating or a total rating secondary, in large part to the already service connected schizophrenia.  Nevertheless, given the posture of the case, the Board will proceed with development of the issues as currently developed.

Posttraumatic Stress Disorder

The Veteran's claim of entitlement to service connection for PTSD was denied due to lack of a current diagnosis of PTSD.  The Veteran was provided with a VA psychiatric examination in November 2011.  The examiner diagnosed schizophreniform disorder and anxiety disorder.  The examiner indicated the Veteran has a history of "symptoms consistent with modern day diagnosis of PTSD."  His examination revealed "mild mental health symptoms associated with PTSD."  The Veteran's PCL-M score of 44 indicated "mild to moderate symptoms associated with PTSD."  

Nonetheless, the examiner concluded the Veteran did not meet the criteria for PTSD because he did not meet the requirements for criteria C under DSM-IV.  Criteria C requires the presence of persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma) as indicated by several pre-defined factors.  See 309.81 DSM-IV Criteria for Posttraumatic Stress Disorder.  

In arriving at his conclusion, the examiner relied on the results of a Beck Depression Inventory, which is a self-reported assessment completed by the Veteran.  The Veteran's responses appear to indicate he avoids thinking about or talking about a stressful military experience, and he also appears to avoid activities or situations because they remind him of a stressful military experience.  The Board observes that numerical ratings were assigned based on each of the Veteran's responses; however, the Board does not have access to the specific questions or answers provided.  The examiner does not indicate why the Veteran's responses fail to meet the requirements of criteria C, despite the fact that he seemingly displays avoidance behavior.  

Moreover, the Beck Depression Inventory is not sufficient to use alone for diagnostic purposes due to its reliance of self-reporting.  The examiner does not provide a rationale for his conclusion that the Veteran does not meet the criteria for PTSD other than to cite to the results of the Beck Depression inventory.  Therefore, the examination is not adequate.    

A subsequent VA psychiatric examination was performed in October 2015, and the diagnoses offered by the examiner do not include PTSD.  Upon closer inspection, however, the Board observes that the disability benefits questionnaire completed in conjunction with the examination should be utilized only for mental disorder other than PTSD and eating disorders.  The questionnaire did not provide the examiner an opportunity to discuss the individual criteria for PTSD.  Thus, it is reasonable to conclude the examiner did not consider PTSD as part of the examination.  

The record raises the reasonable possibility that the Veteran meets the criteria for a diagnosis of PTSD.  He is entitled to an adequate examination which, at minimum, requires that a medical professional review his entire claims file and provide a well-reasoned rationale for any conclusions offered with respect to each of the issues on appeal.  Because the November 2011 and October 2015 examinations are not adequate for purposes of determining entitlement to service connection for PTSD, a new examination is necessary. 

Anxiety Disorder

The November 2011 and October 2015 examinations both diagnose the Veteran with anxiety disorder.  As noted in Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the scope of a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  While the Veteran has not specifically claimed entitlement to service connection for anxiety disorder, his claim for entitlement to service connection for PTSD encompasses any mental health disability reasonably raised by the record.  

Both VA examiners acknowledge the Veteran's anxiety disorder, and the October 2015 examiner in particular acknowledges a relationship between this disorder and the Veteran's service-connected schizophrenia.  Thus, remand is necessary in order for the AOJ to adjudicate the Veteran's claim for entitlement to service connection for anxiety disorder.

Schizophrenia and TDIU

Among the issues decided by the RO in the September 2012 rating decision was the continuation of the 30 percent evaluation for schizophrenia.  Subsequently, the Veteran filed a notice of disagreement in September 2013, though it was vague as to which issues he disagreed with.  The RO sought clarification in a December 2013 letter.  In response, the Veteran filed another notice of disagreement in January 2014.  He indicated he was seeking entitlement to service connection for PTSD, as well as a 100 percent disability rating for "mental issue."  In support, he indicated he was medically retired in August 1953.  A review of the record indicates the Veteran was in fact placed on permanent retirement by reason of physical disability due to schizophrenic reaction.  See July 1953 service record.  Over the years, due to changes in the disorder, a 30 percent rating was established and has been assigned for some time.

Following the January 2014 notice of disagreement, the RO issued a statement of the case in June 2015 denying entitlement to service connection for PTSD.  It did not address the Veteran's claim for an increased evaluation for schizophrenia or entitlement to a TDIU.  

Under these circumstances, the proper course of action is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to the issue of entitlement to an evaluation in excess of 30 percent for schizophrenia.  38 C.F.R. § 19.26.  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Regarding the claim for a TDIU, the Board observes that such a claim is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Here, the Veteran indicated he is seeking a 100 percent evaluation for "mental issue" (which encompasses his service-connected schizophrenia) and he specifically cited to his disability retirement.  Thus, the Board finds that the issue of entitlement to TDIU has been raised.  However, the Veteran's TDIU claim has not been properly developed or adjudicated in the first instance by the AOJ, and the Board does not have jurisdiction.  

The Board recognizes that the Veteran filed a request for an increased rating for schizophrenia in October 2015, and that a rating decision denying his request was issued in December 2015.  However, the Veteran's claim for an increased rating was already on appeal.  Thus, his October 2015 statement should not have been construed as a new claim.  The December 2015 rating decision is not a substitute for the requirement that the RO issue a statement of the case following the filing of a timely notice of disagreement.  38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file, to include the Veteran's VBMS and Virtual VA files, must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner is to address the following:

(a)  Does the Veteran meet the DSM-IV or DSM-V criteria for a diagnosis of PTSD?  If not, the examiner should provide a detailed explanation why the Veteran does not meet the criteria.

(b)  If the Veteran has PTSD, is it at least as likely as not (50 percent probability or greater) the Veteran's PTSD is the result of an in-service stressor, or is otherwise etiologically related to military service?  

(c)  As to any other currently diagnosed psychiatric disability (if applicable), opine whether it is at least as likely as not that the disability had its onset during service or whether the disorder was compensably disabling within the year following discharge from active duty, or is otherwise etiologically related to service.

(d)  If more than one psychiatric disability is diagnosed, the examiner should distinguish symptoms attributable to each diagnosis to the extent possible, or indicate that it is not possible.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completion of the above, issue a statement of the case with respect to the Veteran's claim for entitlement to an evaluation in excess of 30 percent for schizophrenia, and adjudicate the Veteran's claims for entitlement to service connection for anxiety disorder and a TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



